DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 03/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,587,447 and 10,594,536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
3.	Claims 1-15, 21 are pending wherein claims 1, 6, 11 are in independent form.
4.	Claims 11-15 have been amended. In view of amendment, rejections under 35 U.S.C. 101 have been withdrawn.
 5.	Claims 16-20 have been cancelled. Therefore, duplicate claims warning has been withdrawn.
6. 	Claim 21 has been added newly.
7.	The terminal disclaimer filed on 03/19/2021 is approved and therefore, the nonstatutory double patenting rejections are withdrawn.
Response to Arguments
8.	Applicant's arguments filed on 03/19/2021 have been fully considered but they are not persuasive. The reasons set forth below.
9.	Applicant argues on page 10 of the remarks, “Applicant has carefully reviewed Park_Pl, and has failed to find that Park_Pl discloses “Tseq is represented in the 
		In response, examiner respectfully disagrees because:
		Park_P1 discloses to transmit random access preamble over a physical random access channel (PRACH) in LTE communication system (Par 32, Par 64-65, Par 68-70). It is well established in the art that LTE uses OFDM modulation scheme and each LTE subframe comprises 14 OFDM symbol time segments. Park_P1 discloses to assign LTE subframes for PRACH transmission (Fig. 6, Par 33, Par 68-69) and therefore, the duration of the PRACH (TPRACH) must include a number of OFDM symbols comprising the LTE subframe (for PRACH). Moreover, Park_P1 discloses that the duration of the PRACH (TPRACH) can be 1-3 subframes long (Par 33). Therefore, TPRACH spans at least 14 OFDM symbols (one subframe for PRACH) or more when PRACH occupies more than 1 subframe. Park_P1 discloses that TPRACH is the sum of the CP length (TCP), sequence length (TSEQ) and guard period (TGP) (Fig. 2) and most of the PRACH duration is occupied by the cyclic prefix (TCP) and the preamble sequence (TSEQ) (Fig. 2). When TPRACH spans at least 14 OFDM symbols (i.e. PRACH occupies 1 subframe, Fig. 6), most of the 14 OFDM symbol time segments must be occupied by the preamble sequence (TSEQ) and the cyclic prefix (TCP) (Fig. 2), and therefore, the time duration of the sum of TCP and TSEQ (claimed sum of the first and second length) must be greater one symbol time segment (N is greater than 1). Moreover, Park_P1 shows in Fig. 2 that the sum of the CP length (TCP) and sequence length (TSEQ) is greater than the guard period (TGP), and therefore, 
		Park_P1 discloses to transmit random access preamble over a physical random access channel (PRACH) in LTE communication system and the PRACH occupies at least one LTE subframe (Fig. 2, Fig. 6, Par 33). As each LTE subframe includes 14 OFDM symbol time segments, the time duration of each component of the random access preamble (CP, preamble sequence, guard period) in one LTE subframe definitely comprises one or more of those 14 OFDM symbol time segments. 
10.	Applicant argues on page 10 of the remarks, “For example, Park Pl at paragraphs [0085] discloses the meaning of the symbols used in the drawings. However, nowhere does Park Pl disclose or mention that a certain symbol used in the drawings is “represented in the number of OFDM symbols.” Thus, effective date of Park’s FIGS. 6, 7 and 16, and paragraphs [0085], [0134] to [0136] is not December 1, 2016 (filing date of Park_Pl). That is, the earliest possible effective filing date of Park’s FIGS. 6, 7 and 16, and paragraphs [0085], [0134] to [0136] is November 30, 2017 (the filing date of Park_P2). Thus, cited FIGS. 6, 7 and 16, and paragraphs [0085], [0134] to [0136] of Park is not prior art to Applicant’s claimed invention. Thus, all rejections are moot.”
		In response, examiner respectfully disagrees because:
PRACH) can be 1-3 subframes long (Par 33). Each LTE subframe duration is 1 ms and therefore, 1-3 subframes PRACH duration can be 1-3 ms. Fig. 7 discloses different PRACH configuration for PRACH duration 1-3 ms/1-3 subframes. Therefore, the disclosure of FIG. 7 is similar to PRACH duration disclosed by Park_P1 (Par 33). 
		LTE uses OFDM modulation scheme and each LTE subframe comprises 14 OFDM symbol time segments. Park_P1 discloses to assign LTE subframes for PRACH transmission (Fig. 6, Par 33, Par 68-69) and therefore, the duration of the PRACH (TPRACH) must include a number of OFDM symbols (i.e. at least 14 OFDM symbols when PRAC occupies one LTE subframe as shown in Fig. 6). Moreover, Park_P1 discloses that the duration of the PRACH (TPRACH) can be 1-3 subframes long (Par 33). Therefore, TPRACH spans at least 14 OFDM symbols (i.e. PRACH occupies 1 subframe) or more when PRACH occupies more than 1 subframe. Park_P1 discloses that TPRACH is the sum of the CP length (TCP), sequence length (TSEQ) and guard period (TGP) (Fig. 2) and most of the PRACH duration is occupied by the cyclic prefix (TCP) and the preamble sequence (TSEQ) (Fig. 2). When TPRACH spans at least 14 OFDM symbols (i.e. PRACH occupies 1 subframe, Fig. 6), most of the 14 OFDM symbol time segments must be occupied by the preamble sequence (TSEQ) and the cyclic prefix (TCP) (Fig. 2), and therefore, the time duration of the sum of TCP and TSEQ (claimed sum of the CP) and sequence length (TSEQ) is greater than the guard period (TGP), and therefore, CP and preamble sequence definitely occupy majority of the OFDM symbol time segments of the PRACH subframe which is clearly greater than 1 OFDM symbol (for example, CP and preamble sequence jointly must occupy 8 OFDM symbols or more in a PRACH subframe (subframe having 14 OFDM symbols) to be greater than the guard period). 
		Park_P1 discloses to transmit random access preamble over a physical random access channel (PRACH) in LTE communication system and the PRACH occupies at least one LTE subframe (Fig. 2, Fig. 6, Par 33). As each LTE subframe includes 14 OFDM symbol time segments, the time duration of each component of the random access preamble (TCP, TSEQ, TGP) in one LTE subframe definitely occupies a number of time segments/symbols out of those 14 OFDM symbol time segments. Therefore, the time duration of TCP, TSEQ, TGP of PRACH in one LTE subframe is similar to the time segments/symbols comprising the LTE subframe. 
	
		Therefore, in view of above reasons, examiner maintains the rejection.




Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1, 5, 6, 10, 11, 15, 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 20180220466 A1, hereinafter referred to as Park).
		Re claim 1, Park teaches a method of transmitting a random access channel (RACH) preamble by a user equipment in a wireless communication system (Fig. 3, Fig. 15, Abstract), the method comprising:
	(i) receiving, from a base station, random access information (system information from a base station, Fig. 3, Fig. 15) (Par 0074-0077, Par 0162-0169); and
	(ii) transmitting, to the base station, the RACH preamble (RA preamble) based on the random access information (system information) (Fig. 3, Fig. 15, Par 0074-0080, Par 0162-0169, Par 0179-0183),
	(iii) wherein the RACH preamble consists of a cyclic prefix (CP) part and a sequence part following the CP part in a time domain (cyclic prefix and preamble sequence shown in Fig. 6-7, Fig. 14, Fig. 16) (Par 0085-0087, Par 0093, Par 0129),
	(iv) wherein the sequence part has a first length (preamble sequence occupation time, TSEQ) , and the CP part has a second length (Cyclic prefix occupation time, TCP) so that a sum of the first and second lengths is equal to a length of the RAP = TCP + TSEQ) in the time domain (Fig. 6-7, Fig. 16, Par 0085, Par 0134-0136),
	(v) wherein the sum of the first (preamble sequence occupation time, TSEQ is represented in the number of OFDM symbols, Par 0134) and second lengths (Cyclic prefix occupation time, TCP is represented in the number of OFDM symbols, Par 0135) is equal to a total length of N orthogonal frequency division multiplexing (OFDM) symbols in the time domain (Random access preamble occupation time, TRAP = TCP + TSEQ. When both the TCP and TSEQ comprise OFDM symbols, then the sum of TCP and TSEQ result in a number of OFDM symbols/N symbols.) and where N is a positive integer greater than 1 (When both the TCP and TSEQ comprise OFDM symbols, then the sum of TCP and TSEQ result in a number of OFDM symbols/N symbols greater than 1) (Fig. 6-7, Fig. 16, Par 0085, Par 0134-0136), and
	(vi) wherein the start and end of the RACH preamble (Random access preamble occupation time, TRAP) are aligned with the start and end of the N OFDM symbols in the time domain (Random access preamble occupation time, TRAP = TCP + TSEQ. Therefore, TRAP (RA preamble occupation time) is aligned with the symbols comprising CP and preamble sequence as shown in Fig. 6, Fig. 16) (Fig. 6-7, Fig. 16, Par 0085, Par 0134-0136).
		Claim 6 recites a device performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 11 recites a non-transitory computer readable storage medium storing at least one program to be executed by a processor to perform the steps 
		Re claims 5, 10, 15, Park teaches that the second length of the CP part varies according to N such that the sum of the first and second lengths is equal to the total length of the N OFDM symbols (Increasing CP length increases the total length of RA preamble as shown in Fig. 7, Fig. 14A-B, 14C-D) (Fig. 7, Fig. 14, Fig. 17, Par 0129, Par 0207-0208).
		Re claim 21, Park teaches that the device further comprises at least one transceiver (230, Fig. 2) (Par 0062 --- Moreover, a UE transmits random access preamble to a BS abnd receives random access response from the BS. Therefore, the UE must have a transceiver to transmit and receive signals).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 2-4, 7-9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 6, 11 above and further in view of Patel et al (US 20160309518 A1, hereinafter referred to as Patel).
		Re claims 2, 7, 12, Park does not explicitly disclose that N is equal to 2.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by including the step that N is equal to 2 for the purpose of providing a short duration random access preamble for using in low latency wireless communications, as taught by Patel (Par 0075).
		Re claims 3, 8, 13, Park does not explicitly disclose that N is equal to 4.
		Patel teaches that N is equal to 4 (“a time duration of such a preamble may be selected to be in the range of range of 2 symbols to 7 symbols (or one slot of a 1 ms legacy subframe)”) (Par 0075).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by including the step that N is equal to 4 for the purpose of providing a short duration random access preamble for using in low latency wireless communications, as taught by Patel (Par 0075).
		Re claims 4, 9, 14, Park does not explicitly disclose that N is equal to 6.
		Patel teaches that N is equal to 6 (“a time duration of such a preamble may be selected to be in the range of range of 2 symbols to 7 symbols (or one slot of a 1 ms legacy subframe)”) (Par 0075).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by including the step that N is equal to 6 for the purpose of providing a short duration random access preamble for using in low latency wireless communications, as taught by Patel (Par 0075).
Relevant Prior Art
		Zhang et al (US 20180375698 A1) discloses that a wireless device transmits a random access preamble to initiate a random access procedure for accessing a radio network node. The radio network node determines the length of the preamble for the wireless device based on signal quality measurements and/or load in the wireless network (Fig. 2-3, Fig. 5-6, Fig. 9).

Conclusion
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/	Examiner, Art Unit 2473